                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

SAN-WAY FARMS, INC., AND
SAN-WAYFARMS, INC. d/b/a
ALAFIA RIVER FARMS, LLC,

      Plaintiffs,

v.                                                  Case No: 8:20-cv-1969-CEH-CPT

SANDIFER FARMS, LLC,

      Defendant.
___________________________________/

                                      ORDER

      This matter comes before the Court upon the Plaintiffs’ Motion for Default

Judgment [Doc. 14]. In the motion, Plaintiffs request judgment be entered in their

favor and seek damages in the amount of $211,912.05, plus costs, disbursements,

interest, and attorneys’ fees. The Court, having considered the motion and being duly

advised, will deny Plaintiffs’ Motion for Default Judgment.

        I.   BACKGROUND

      San-Way Farms, Inc. and Alafia River Farms, LLC. (“Plaintiffs”) are Florida

Companies, engaged in the business of farming and furnishing watermelons and

cantaloupes. [Doc. 1 ¶ 3-4, 9]. Sandifer Farms, LLC. (“Defendant”), a now dissolved

South Carolina company, engaged in the business of selling perishable agricultural

commodities. Id. at ¶¶ 6-7, 10. Sandifer was, at all times relevant, licensed under the




                                          1
Perishable Agricultural Commodities Act of 1930, 7 U.S.C.A. § 499a et seq.

(“PACA”). Id. at ¶ 7.

         Plaintiffs entered into an oral contract from May 11, 2013 to approximately

June 19, 2013 with Defendant to deliver approximately 434 shipments of watermelon

and cantaloupes for the purpose of sale by Defendant. Id. at ¶¶ 10-11. Through

Defendant’s role in this arrangement, Defendant acted as a commission merchant

under PACA. Id. at 12. Defendant ultimately underpaid Plaintiffs and has refused to

pay Plaintiffs the full price for the 434 shipments of watermelons and cantaloupes. Id.

at ¶ 13.

         In October of 2013, Plaintiffs filed two informal complaints against Defendant

with the United States Department of Agriculture (“USDA”) before the Secretary of

Agriculture (the “Secretary”). 1 Id. at ¶¶ 15, 16. The USDA conducted an investigation

and found that Defendant underpaid Plaintiffs and instructed Plaintiffs to file a formal

complaint. Id. at ¶ 18; Doc. 1-1. The correspondence to Defendant provides that

Defendant owes Plaintiffs $252,142.89 under E-R-2014-12 and $60,135.29 under E-R-

2014-14. [Doc. 1-1 pp. 2, 5]. Subsequently, Plaintiffs filed formal complaints against

Defendant under PACA with the USDA. [Doc. 1 ¶ 19].

         On March 22, 2019, the Secretary issued a Reparations Order, ordering

Defendant to pay total damages in the amount of $172,156.33 with interest thereon at

the rate of 2.52% per annum from July 1, 2013, attorney’s fees in the amount of



1
    The complaints were assigned PACA Docket Nos. E-R-2014-12 and E-R-2014-14.
                                            2
$6,990.00 with interest thereon at the rate of 2.52% per annum from March 22, 2019,

and Plaintiffs’ filing fee of $500.00. Id. at ¶¶ 20-21; Doc. 1-2. In the order, the Secretary

explained that:

                 Respondent owes Complainant $123,039.84 for the
                 transactions associated with file number E-R-2014-12, and
                 $93,553.11 for the transactions associated with file number
                 E-R-2014-14. Since the Complainant sought to recover only
                 $49,116.49 in E-R-2014-14…Complainant’s award will be
                 limited to the amount requested. . . .

[Doc. 1-2 at p. 20]. The Secretary’s order identified Bruce A. Barron, Michael C.

Harris, and Phillip L. Sandifer as an owner, partner, manager, officer, director, and/or

stockholder for Defendant. Id. at p. 1.

         Defendant moved for reconsideration on April 12, 2019. [Doc. 1 ¶ 22]. The

Secretary issued an order on July 25, 2019 denying Defendant’s motion for

reconsideration and ordering Defendant to pay Plaintiffs the amounts specified in the

March 22, 2019 order on or before August 24, 2019. Id. at ¶¶ 23-25; [Doc. 1-3].

Defendant has failed to comply with the Secretary’s July 25, 2019 order and has not

paid Plaintiffs any of the amounts owed. [Doc. 1 ¶ 27].

         Plaintiffs filed this action against Defendant on August 24, 2020. [Doc. 1].

Plaintiffs assert that jurisdiction is proper in this Court pursuant to 7 U.S.C. § 499g(b) 2


2
    7 U.S.C. § 499g(b) provides in pertinent part that:

                 “[i]f any commission merchant . . . does not pay the reparation
                 award within the time specified in the Secretary’s order, the
                 complainant . . . may within three years of the date of the order
                 file in the district court of the United States for the district in
                 which he resides . . . a petition setting forth briefly the causes for
                                                   3
and 28 U.S.C. § 1331. Id. at ¶ 1. A summons was issued for Defendant, and on

September 28, 2020, Plaintiff filed a return of service. [Docs. 6, 10]. In the return of

service, the process server affirmed that on September 16, 2020, he personally served

a copy of the summons and the complaint on Bruce A. Barron at 2605 Magnolia Park

Lane, Apt. 202, Naples, Florida 34109. [Doc. 10]. However, he did not indicate Mr.

Barron’s relationship with Defendant. Id.

       On October 8, 2020, Plaintiffs filed a Motion for Clerk’s Default, after

Defendant failed to respond to the action. [Doc. 11] The motion was granted that same

day. [Doc. 12]. On October 27, 2020, the process server personally served a copy of

the motion and the Clerk’s default on Mr. Barron at the apartment in Naples, Florida.

[Doc. 13]. Thereafter, Plaintiffs filed this Motion for Default Judgment on November

18, 2020, arguing that default judgment was proper because Defendant failed to

respond in any way to this action. [Doc. 14].

       II.    LEGAL STANDARD

       A default judgment may be entered when “a party against whom a judgment .

. . is sought has failed to plead or otherwise defend, and that failure is shown by

affidavit or otherwise.” Perez v. Wells Fargo N.A., 774 F.3d 1329, 1336 (11th Cir. 2014)

(quoting Fed. R. Civ. P. 55 (a)). Typically, allegations in a well-pleaded complaint are

established as fact on entry of a default judgment, as long as there is a stated claim that



              which he claims damages and the order of the Secretary in the
              premises.”


                                            4
allows for relief. Surtain v. Hamlin Terrace Found., 789 F.3d 1239, 1245 (11th Cir. 2015).

However, facts that are not well-pleaded or conclusions of law are not accepted as fact.

Id. The Eleventh Circuit has likened this standard to the standard under a Rule 12(b)(6)

motion to dismiss. Id.

       Under this standard, a pleading must include a “short and plain statement of

the claim showing that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662,

677-678 (2009) (quoting Fed. R. Civ. P. 8(a)(2)). Labels, conclusions, and formulaic

recitations of the elements of a cause of action are insufficient. Id. at 678 (citing Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Likewise, mere naked assertions

are insufficient. Id. A complaint must contain sufficient factual matter, which, if

accepted as true, would “state a claim to relief that is plausible on its face.” Id. (quoting

Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court draw a reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (internal citation omitted). The Court, however,

is not bound to accept as true a legal conclusion stated as a “factual allegation” in the

complaint. Id.

      III.     DISCUSSION

             In determining whether default judgment is proper, a court must assess

whether jurisdiction exists. See Borg-Warner Acceptance Corp. v. Lovett & Tharpe, Inc., 734

F.2d 639 (11th Cir. 1984). Plaintiffs assert that the Court has subject matter over this

action pursuant to 7 U.S.C. § 499g(b) and 28 U.S.C. § 1331. [Doc. 1 ¶1]. The Court


                                             5
agrees. 28 U.S.C. § 1331 provides that “district courts shall have original jurisdiction

of all civil actions arising under the Constitution, laws, or treaties of the United States.”

Plaintiffs allege in the complaint that Defendant has violated 7 U.S.C. § 499g(b) for its

non-compliance with the Secretary’s July 25, 2019 order. [Doc. 1 ¶ 27, 30]. Therefore,

Plaintiffs’ cause of action arises under the laws of the United States.

       In assessing personal jurisdiction, the Court must first assess the validity of

service of process. See In re Worldwide Web Sys., Inc., 328 F.3d 1291, 1299 (11th Cir.

2003) (stating that “insufficient service of process…implicates personal jurisdiction

and due process concerns). “It is well settled that the fundamental purpose of service

is ‘to give proper notice to the defendant in the case that he is answerable to the claim

of plaintiff and, therefore, to vest jurisdiction in the court entertaining the controversy.’

” Shurman v. Atl. Mortg. & Inv. Corp., 795 So. 2d 952, 953 (Fla. 2001) (quoting State ex

rel. Merritt v. Heffernan, 142 Fla. 496, 195 So. 145, 147 (1940)). If service of process is

insufficient, the Court has no power to render judgment. Id.

       Rule 4(h) of the Federal Rules of Civil Procedure governs serving process on

corporations, partnerships, and associations. Pursuant to that rule:

              Unless federal law provides otherwise or the defendant's
              waiver has been filed, a domestic or foreign corporation, or
              a partnership or other unincorporated association that is
              subject to suit under a common name, must be served:

                     (1) in a judicial district of the United States:

                            (A) in the manner prescribed by Rule 4(e)(1)
                            for serving an individual; or



                                             6
                           (B) by delivering a copy of the summons and
                           of the complaint to an officer, a managing or
                           general agent, or any other agent authorized
                           by appointment or by law to receive service of
                           process and—if the agent is one authorized by
                           statute and the statute so requires—by also
                           mailing a copy of each to the defendant.

Rule 4(e)(1) states that service may be made in a manner “following state law for

serving a summons in an action brought in courts of general jurisdiction in the state

where the district court is located or where service is made.” Fed. R. Civ. P. 4(e)(1).

      In Florida, service of process on limited liability companies (LLCs) is governed

by section 48.062, Florida Statutes. The statute sets forth detailed guidelines as to

serving process on a domestic or foreign LLC and should “be strictly construed to

insure that a defendant receives notice of the proceedings.” Anthony v. Gary J. Rotella

& Assocs., P.A., 906 So. 2d 1205, 1207 (Fla. 4th DCA 2005) (quoting Carter v. Lil' Joe

Records, 829 So.2d 953 (Fla. 4th DCA 2002)). Under the statute, process may be served

on the LLC’s registered agent. Fla. Stat. § 48.062(1). If the LLC does not have a

registered agent or the registered agent “cannot with reasonable diligence be served,”

process may be served on a member or manager of the LLC. Fla. Stat. 48.062(2).

Importantly, the dissolution of a LLC “does not terminate the authority of its

registered agent for service of process.” Fla. Stat. § 605.0714. Additionally, “[a]bsent

strict compliance with the statutes governing service of process, the court lacks

personal jurisdiction over the defendant.” Anthony, 906 So. 2d at 1207 (quoting Sierra

Holding   v. Inn    Keepers   Supply, 464   So.2d    652   (Fla.   4th   DCA     1985)).

      “[A] plaintiff bears the ultimate burden of proving valid service of process.”
                                            7
Friedman v. Schiano, 777 F. App'x 324, 331 (11th Cir.), cert. denied, 140 S. Ct. 575, 205

L. Ed. 2d 358 (2019). “In analyzing whether service is proper, the return of service is

the point of departure.” Bennett v. Christiana Bank & Tr. Co., 50 So. 3d 43, 45 (Fla. 3d

DCA     2010).    “If   the   return   [of service ]   is   regular   on   its face,    then

the service of process is presumed to be valid.” Morales L. Grp., P.A. v. Rodman, 305 So.

3d 759, 761 (Fla. 3d DCA 2020) (quoting Re-Employment Servs., Ltd. v. Nat'l Loan

Acquisitions Co., 969 So. 2d 467, 471 (Fla. 5th DCA 2007)). “‘Regular on its face’ means

the return of service attests to all the information required by the service statute.”

Friedman, 777 F. App'x at 331. “[I]f the return is defective on its face, it cannot be relied

upon as evidence that the service of process was valid.” Re-Emp. Servs., Ltd., 969 So.

2d at 471 (citing Klosenski v. Flaherty, 116 So.2d 767, 769 (Fla.1959)). “When there is

an error or omission in the return of service, personal jurisdiction is suspended and it

‘lies dormant’ until proper proof of valid service is submitted.” Id.

       The return of service filed by Plaintiff indicates that service of process was

executed on September 9, 2020, on Bruce A. Barron at 2605 Magnolia Park Lane, Apt.

202, Naples, Florida 34109. [Doc. 10 at p. 1]. It does not identify the capacity in which

Mr. Barron was served. Specifically, the return of service does not attest that Mr.

Barron is either a registered agent for Defendant or an officer, a managing or general

agent, or any other agent authorized to receive service for Defendant as required under

Rule 4(h)(1)(B). This omission renders the return defective on its face. See, e.g., Bank of

Am., N.A. v. Bornstein, 39 So. 3d 500, 504 (Fla. 4th DCA 2010) (noting that service on


                                             8
corporation should have been quashed as neither original nor amended return of

service showed the absence of the statutorily prescribed superior classes of persons who

could have been served and that the original return of service made no mention of the

absence of any such persons); Mattress One, Inc. v. Sunshop Properties, LLC, 282 So. 3d

1024, 1026 (Fla. 3d DCA 2019) (finding service on corporation was not legally

sufficient on its face where the return of service does not show the absence of all officers

of a superior class before resorting to service on an officer or agent of an inferior class

and where return of service fails to contain any statement supporting alternative

service on the registered agent). 3 As a result, the Court cannot accept it as prima facie

evidence of proper service. Moreover, Plaintiffs have failed to otherwise establish

proper service on Defendant.

       In sum, the Court finds personal jurisdiction lacking due to improper service of

process. The return of service does not attest to all the information required for proper

service, and in the absence of such proof, the Court cannot ensure that notice of the

pending action has been provided to Defendant. Because of this, the Court must deny

Plaintiffs’ Motion for Default Judgment.

       Accordingly, it is hereby ORDERED:

           1. Plaintiffs’ Motion for Default Judgment [Doc. 14] is DENIED.

           2. The Clerk’s Entry of Default [Doc. 12] is VACATED.



3
 While the cited cases address serving a corporation, the court finds that section 48.062 of the
Florida Statues contains an analogous structural scheme for serving a limited liability
company such that these cases are instructive.
                                               9
         3. The Court will extend the time for Plaintiffs to effect service on

            Defendant by thirty (30) days and an additional twenty-one (21) days

            within which to file proof of service. Plaintiffs shall serve Defendant on

            or before June 7, 2021, and shall file proof of service no later than June

            28, 2021.

      DONE AND ORDERED in Tampa, Florida on May 7, 2021.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                         10
